Memorandum: In our opinion, defendants’ motion papers show that their default was excusable and that they may have a meritorious defense to the action. Under the circumstances denial of defendants’ motion to open their default was an improvident exercise of discretion, and the motion should be granted upon condition that the judgment stand as security. (Appeal from order of Erie County Court denying defendants’ motion to open their default and vacate judgment against them.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.